Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Cho et al. US2016/0147107 (Interpretation 1: first layer is top 	layer).

	Per claim 1 Cho et al. teaches a display device (200, see fig.2-6) comprising: a display panel (260, see fig.2-3; [0039]); a back cover (210) disposed on a rear surface of the display panel (see fig.2-6) and including a plurality of layers (210a-c; [0101]); and a finishing portion (220) surrounding at least a part of an outer side surface of the display panel (260) and an outer side surface of the back cover (see fig.2-6) and engaged with the back cover (see fig.6; [0073]-[0074]), wherein the back cover comprises: a first layer (210a) positioned on the rear surface of the display panel (see fig.6) and disposed in an area including an area overlapping with the display panel (see fig.6); a second layer (210c) disposed apart from the first layer to oppose the first layer; and a core (210b) disposed between the first layer and the second layer (see fig.6; [0101]-[0102]).  
	Per claim 2 Cho et al. teaches the display device according to claim 1, further comprising a panel adhesive layer (258) disposed between the display panel (260) and the back cover (210, see fig.3 & 6; [0070]).  
	Per claim 12 Cho et al. teaches the display device according to claim 1, wherein the back cover (210) comprises a mounting recess (see fig.6-7, “portion where 270 & 280 is inserted”) in which the second layer and the core are partially removed (see fig.6-7), and wherein a mounting portion (270 & 280) provided on an installation surface (see fig.6-8, “210c is also the installation surface”) is inserted into the mounting recess (see fig.6-7).  

Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated 	by 	Cho et al. US2016/0147107 (Interpretation 2: first layer is bottom layer).

	Per claim 1 Cho et al. teaches a display device (200, see fig.2-6) comprising: a display panel (260, see fig.2-3; [0039]); a back cover (210) disposed on a rear surface of the display panel (see fig.2-6) and including a plurality of layers (210a-c; [0101]); and a finishing portion (220) surrounding at least a part of an outer side surface of the display panel (260) and an outer side surface of the back cover (see fig.2-6) and engaged with the back cover (see fig.6; [0073]-[0074]), wherein the back cover comprises: a first layer (210c) positioned on the rear surface of the display panel (see fig.6) and disposed in an area including an area overlapping with the display panel (see fig.6); a second layer (210a) disposed apart from the first layer to oppose the first layer; and a core (210b) disposed between the first layer and the second layer (see fig.6; [0101]-[0102]).  

Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho 	et al. US2016/0147107 (Interpretation 1: first layer is top layer) in view of 	RYU et al. US2019/0069425.

	Per claim 3 Cho et al. teaches the display device according to claim 2, 
	Cho et al. does not explicitly teach wherein the panel adhesive layer is disposed to attach an entire surface between the display panel and the back cover.  
	Ryu however discloses wherein the panel adhesive layer (350) is disposed to attach an entire surface between the display panel and the back cover (see fig.4; [0056], “the adhesive is shown to attach the entire edge surface of the display panel 100”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an adhesive attach an entire surface between the display panel and the back cover as taught by Ryu in the display device of Cho et al., because it provides an improved heat radiation effect between the display panel and the back cover, thus enabling better performance of the display panel. 
  
	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho 	et al. 	US2016/0147107 (Interpretation 2: first layer is bottom layer) in view 	of Lee et al. KR 101472340 using English NPL as translation.

	Per claim 5 Cho et al. teaches the display device according to claim 1, 
	Cho et al. does not explicitly teach wherein the first layer and the second layer are formed of a metallic material, and the core is formed of plastic.  
	Lee however discloses wherein the first layer (132, see fig.4, “top portion of 132”) and the second layer (132, see fig.4, “bottom portion of 132”) are formed of a metallic material (pg.3, line 30-35), and the core is formed of plastic (131, see fig.4; page 3, line 36-41).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a first and second layer made of metal and a core made of plastic as taught by Lee in the display device of Cho et al., because it ensures that the first and second layers of the cover provides a sturdy and stable support to the display device while also conducting heat from the heat generating component on one part of the display device without transferring the heat to the display panel due to the insulating plastic core. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Cho et al. US2016/0147107 (Interpretation 2: first layer is bottom layer) in 	view of Lee et al. KR 101472340 using English NPL as translation as 	applied to claim 5 above and further in view of Yu et al. US2019/0132963.

	Per claim 6 Cho et al. in view of Lee teaches the display device according to claim 5, 
	Cho et al. in view of Lee does not explicitly teach wherein the back cover further comprises core adhesive layers disposed between the first layer and the core, and between the second layer and the core, respectively.  
	Yu et al. however discloses wherein the back cover (120 & 330, see fig.4A) further comprises core (331) adhesive layers ([0048], “the core has adhesiveness, therefore a top and bottom portion of the core would include adhesive components”) disposed between the first layer (121) and the core ([0048], “the top portion of the core is the adhesive layer between the first layer and the core”), and between the second layer (332) and the core ([0048], “the bottom portion of the core is the adhesive layer between the first layer and the core”), respectively.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a core with an adhesive layer disposed between a first layer and a second layer as disclosed by Yu et al. in the display device of Cho et al. in view of Lee, because it ensures that the core, first layer and second layer are well secured to each other to create a stable, solid back cover.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Cho et al. US2016/0147107 (Interpretation 2: first layer is bottom layer) in 	view of Yu et al. US2019/0132963.

	Per claim 7 Cho et al. teaches the display device according to claim 1, 
	Cho et al. does not explicitly teach wherein the first layer is extended longer than the second layer or the core, to form a first extension portion, and wherein the first extension portion has a rear surface that accommodates a circuit unit.  
	Yu et al. however discloses wherein the first layer (121) is extended longer than the second layer (332) or the core, to form a first extension portion (see fig.4A, “the portion of 121 extended further away from 330”), and wherein the first extension portion has a rear surface that accommodates a circuit unit (see fig.4A, “the interior portion of 121 is the rear surface that accommodates the circuit unit 311, 310, 320”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a first layer accommodate the circuit as taught by Yu et al. in the display device of Cho et al., because it ensures a proper securing of the circuit elements.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Cho et al. US2016/0147107 (Interpretation 1: first layer is top layer) in view 	of Yu et al. US2019/0132963.

	Per claim 10 Cho et al. teaches the display device according to claim 1, 
	Cho et al. does not explicitly teach further comprising a circuit unit disposed in an area in which the first layer of the back cover or the first layer and the core of the back cover are at least partially removed, and wherein the circuit unit is disposed on the rear surface of the display panel, and the second layer covers the circuit unit.  
	Yu et al. however discloses a circuit unit (310) disposed in an area in which the first layer (332) of the back cover (120 & 330) or the first layer and the core of the back cover are at least partially removed (see fig.3-4B), and wherein the circuit unit is disposed on the rear surface of the display panel ([0072], see fig.2F-3), and the second layer (121) covers the circuit unit (see fig.4A).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have  the first layer of the back cover be at least partially removed and have the second layer cover the circuit unit as taught by Yu et al. in the display device of Cho et al., because it ensures that the circuit unit is protected from external impact to the back cover.
 	Per claim 11 Cho et al. in view of YU et al. teaches the display device according to claim 10, wherein the second layer (121) is disposed to contact the circuit unit (310; [0071]-[0074], see fig.3, “the second layer (121) is in contact with the circuit unit via 330”).  

	Allowable Subject matter

3.	Claims 4, 8-9  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 4, includes allowable subject matter because of the display device according to claim 2, further comprising a resin layer integrally attaching side surfaces of the display panel and the panel adhesive layer, a top surface of the first layer, and a top surface or a side surface of the finishing portion to one another.  
	Claim 8, includes allowable subject matter because of the display device according to claim 7, further comprising a cover shield engaged to cover the circuit unit disposed on the rear surface of the first extension portion of the back cover.  
	Claim 9 depends on claim 8 therefore allowable for the same reason. 

	Claims 13-20 are allowable

4.	Regarding Independent claim 13, patentability exists, at least in part, with the claimed combination of elements and features of: a display device comprising: a display panel; a back cover disposed on a rear surface of the display panel and including a plurality of layers; and 32Application No. 16/984,632Attorney Docket No.: 085246-663796a finishing portion surrounding at least a part of an outer side surface of the display panel and an outer side surface of the back cover, wherein the back cover comprises: a first layer positioned on the rear surface of the display panel and disposed in an area including an area overlapping with the display panel; a second layer disposed apart from the first layer to oppose the first layer; and a core disposed between the first layer and the second layer, and wherein the finishing portion comprises: a finishing frame disposed on a side surface of an end portion of the back cover; and a coupling frame protruding inward from the finishing frame to be inserted into an engagement recess in which the core is partially removed in an end portion of the back cover.  
	Claims 14-15 depend on claim 13 therefore allowable for the same reason.
	Regarding Independent claim 16, patentability exists, at least in part, with the claimed combination of elements and features of: a display device comprising: a display panel; a back cover disposed on a rear surface of the display panel and including a plurality of layers; and a finishing portion surrounding at least a part of an outer side surface of the display panel and an outer side surface of the back cover, wherein the back cover comprises: a first layer disposed on the rear surface of the display panel; a second layer disposed apart from the first layer to oppose the first layer; and a core disposed between the first layer and the second layer, and wherein the finishing portion comprises: 4Application No. 16/984,632Attorney Docket No.: 085246-663796a finishing frame disposed on a side surface of an end portion of the back cover; and a coupling frame protruding inward from the finishing frame to be disposed in an engagement portion in which a part of the first layer or a part of the second layer is removed and a part of the core adjacent to the removed layer being one of the first layer and the second layer is removed, in an end portion of the back cover.  
	Claims 17-20 depend on claim 16 therefore allowable for the same reason.

Response to Arguments

5.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Email Communication

6.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835